Citation Nr: 1748370	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right lower extremity sciatica, to include as secondary to lumbar spine degenerative disc disease (DDD) with spondylosis.  

2.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to lumbar spine DDD with spondylosis.  

3.  Entitlement to service connection for a right hip disorder, to include as secondary to lumbar spine DDD with spondylosis.  

4.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar spine DDD with spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a travel Board hearing in September 2015 with the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been associated with the electronic claims file.  

This matter was last before the Board in February 2016 when the issues were remanded to the AOJ for further development.  The AOJ has since returned these issues to the Board for appellate review.  

The issues of entitlement to service connection for right and left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran does not have a current disability of right or left lower extremity sciatica.  


CONCLUSIONS OF LAW

1.  Service connection for right lower extremity sciatica is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  

2.  Service connection for left lower extremity sciatica is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

VA's duty to notify was satisfied by letter dated in January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs) and all identified and obtainable post-service treatment records have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for bilateral lower extremity sciatica, pursuant to the Board's February 2016 remand, the Veteran was afforded a new VA examination in December 2016.  The Board finds that this VA examination and its related opinion were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  The Board will adjudicate the appeal based on the evidence of records.  

II. Service Connection for Bilateral Lower Extremity Sciatica

The Veteran made a claim for lower back pain with radiating leg pain which was denied by the RO in a June 1982 decision.  The RO only discussed the "lower back pain with radiating pain" as one claim and informed the Veteran that radiating pain into the legs may be rated separately, but the RO did not proceed to rate it as a separate issue.  Thus, when the Veteran requested to "reopen" his claim for sciatica in May 2013, it was essentially a new claim as the original claim for sciatica had never been adjudicated independently by the RO, thus a new and material evidence discussion is unnecessary.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection, to include as on a secondary basis, for a claim of bilateral lower extremity sciatica.  

The Veteran's STRs do show complaints of radiating pain down both legs as a result of lower back pain.  

At a January 2014 VA examination for thoracolumbar spine conditions, the examiner diagnosed degenerative disc disease of the lumbar spine with spondylosis, for which the Veteran was ultimately service-connected.  Despite the Veteran's contentions that he had pain radiating from his lower back down into his legs, the examiner noted no evidence of lower extremity radiculopathy.  The motor and reflex examinations were within normal limits.  The examiner also referred to a May 2008 electromyography (EMG) study showing normal nerve conduction results and attached conclusion that there was no evidence of left or right lumbar radiculopathy or neuropathy involving the large fibers.  A March 2009 MRI showing no nerve root compression was also referenced.  

The Veteran testified at the Board hearing in September 2015 that he felt the sciatica condition, or pain radiating into his legs, was a result of his lower back condition.  

A physician completed a Disability Benefits Questionnaire (DBQ) in October 2015 and marked that the Veteran suffered from radiculopathy and low back pain with sciatica manifested by severe pain, paresthesias, and numbness involving the sciatic nerve.  This examination was deemed inadequate by the Board remand in February 2016 due to lack of objective findings to support the diagnoses.  Thus, the Veteran was afforded a new examination in December 2016 to determine whether the Veteran currently has a lower extremity neurological condition related to his service-connected back disability.  

At a June 2016 VA thoracolumbar spinal examination, the VA examiner found that despite the Veteran's report of low back pain radiating into his legs, the Veteran had no evidence of radiculopathy.  The examiner pointed to a March 2014 EMG study showing normal nerve conduction results.  

The December 2016 VA examination for peripheral nerve conditions documented that the Veteran suffers from diabetic neuropathy, which results in pain in the legs.  The examiner explained that the reason the boxes for "mild incomplete paralysis of left and right sciatic nerve" were filled in was to analogize for pain resulting from diabetic neuropathy secondary to diabetes mellitus, not to diagnose the Veteran with sciatica.  The examiner also pointed to the March 2014 EMG study of nerves which showed normal results.  Symptoms of mild pain, paresthesias, and numbness, in the right and left lower extremity, were also noted to be symptoms of diabetic neuropathy.  

The Board finds that, at a minimum, the December 2016 VA examination was adequate and in substantial compliance with the related February 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2016 VA examination report was based on review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the December 2016 VA opinion that concluded that the Veteran's leg pain is related to diabetic neuropathy and the Veteran does not have sciatica.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Board has not overlooked lay statements with respect to the Veteran's claim for bilateral sciatica.  The Veteran states that he has had suffered with this disability since service and was treated for it during service.  The STRs do show he complained of lower back pain and pain radiating into his legs.  The Veteran also contends that the condition is related to his service-connected lower back disability.  While the Veteran believes that he has bilateral sciatica related to service or to his service-connected lower back disability, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report symptoms like pain, burning, and numbness in his legs, the Veteran is not competent to diagnose bilateral sciatica or to determine its etiology if such disability existed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The weight of the medical evidence of record shows that the Veteran does not have a current diagnosis of sciatica.  

In summary, the weight of the evidence does not support a finding that the Veteran's contentions of radiating pain into his legs, is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected back disabilities.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for bilateral sciatica.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right lower extremity sciatica, to include as secondary to lumbar spine degenerative disc disease (DDD) with spondylosis, is denied.  

Entitlement to service connection for left lower extremity sciatica, to include as secondary to lumbar spine DDD with spondylosis, is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  Military records and VA records, for example, are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In May 2017 the Veteran submitted a request for hospital records from Ft. Benning during his time in active service.  The Veteran contends that he spent at least 30 days in the hospital during which time a doctor informed him he had a "bone disease" which could be related to his current diagnosis of osteoarthritis in his hips and other bones.  It is unclear what the status of this request is, whether these records exist, or were ever provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Follow up with the Veteran on his May 2017 request submitted on Form SF 180 to the hospital at Fort Benning, Georgia.  Inquire if the Veteran received these records or a response to his request.  If the Veteran did not receive these records, please assist by contacting the relevant authority with possession of these records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

2.  With the Veteran's assistance, please determine if there are any more recent medical treatment records from either VA facilities or private treatment facilities, and obtain them if available.  

3.  After undertaking any necessary additional development, readjudicate the bilateral hip condition issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


